Exhibit 99.1 Gerdau Ameristeel Announces Intention to Redeem its 10 3/8% Senior Notes due at 2011 Tampa, FL, July 17, 2009 - Gerdau Ameristeel Corporation (the “Company”) (NYSE: GNA; TSX: GNA) today announced its intentions to fully redeem its $405 million 10 3/8% Senior Notes due 2011 on August 31, 2009. The Company has provided notice to U.S. Bank National Association (“US Bank”), the indenture trustee, of its election to redeem all of its outstanding 10 3/8% Senior Notes due 2011 in the aggregate principal amount of $405 million (the "Notes"), at a redemption price equal to 101.792% of the outstanding principal amount plus accrued interest to the redemption date (the "Redemption Price"). The Company intends to fund the Redemption Price with cash. The notes will be redeemed in accordance with their terms and the Company expects the redemption to occur on August 31, 2009 (the "Redemption Date"). The notice provided to US Bank by the Company may be cancelled by the Company at any time prior to July 31, 2009, the date on which notice of such redemption must be mailed by US Bank to holders of the Notes in order for the redemption to occur on the Redemption Date.Upon payment of the Redemption Price on the Redemption Date, all of the Company's 10 3/8% Senior Notes due 2011 will have been paid in full. This press release is for informational purposes only and is neither an offer to purchase nor a solicitation of an offer to sell the Notes nor does it constitute a notice of redemption of the 10 3/8% Senior Notes due 2011. The redemption will be made solely pursuant to a notice of redemption that, if effected, will be delivered to the holders of the notes by US Bank no later than 30 days prior to the Redemption Date in accordance with the terms of the indenture. Forward-Looking Statements In this press release, "Gerdau Ameristeel" and "Company" refer to Gerdau Ameristeel Corporation and its subsidiaries and 50%-owned joint ventures. Certain statements in this press release may constitute forward-looking statements. Such statements can often be identified by the words "anticipates," "believes," "estimates," "expects," "intends," "plans," and other words and terms of similar meaning, which are predictions of or indicate future events, trends or prospects and which do not relate to historical matters. Forward-looking statements in this press release include statements about the Company's intended redemption of its Notes.The Company cautions readers that forward-looking statements involve risks and uncertainties that could cause actual results to differ materially from those currently projected by the Company. In addition to those noted in the statements themselves, any number of factors could affect actual results, including, without limitation: Excess global steel industry capacity and the availability of competitive substitute materials; the cyclical nature of the steel industry and the industries served by the company and economic conditions in North America and worldwide; increases in the cost of steel scrap, energy and other raw materials; steel imports and trade regulations; a change in China's steelmaking capacity or slowdown in China's steel consumption; the company's participation in the consolidation of the steel industry; the substantial capital investment and similar expenditures required in the company's business; unexpected equipment failures and plant interruptions or outages; the company's level of indebtedness; the cost of compliance with environmental and occupational health and safety laws; the enactment of laws intended to reduce greenhouse gases and other air emissions; the company's ability to fund its pension plans; the ability to renegotiate collective bargaining agreements and avoid labor disruptions; currency exchange rate fluctuations; actions or potential actions taken by the company's principal stockholder, Gerdau S.A., the liquidity of the company's long-term investments, including investments in auction rate securities, and the company's reliance on its 50%-owned joint ventures that it does not control. Any forward-looking statements in this press release are based on current information as of the date of this press release and the company does not undertake any obligation to update any forward-looking statements to reflect new information, future developments or events, except as required by law. About Gerdau Ameristeel Gerdau Ameristeel is the second largest mini-mill steel producer in North America, with annual manufacturing capacity of approximately 12 million tons of mill finished steel products. Through its vertically integrated network of 19 mini-mills (including one 50% owned joint venture mini-mill), 23 scrap recycling facilities and 57 downstream operations, Gerdau Ameristeel serves customers throughout the United States and Canada. The Company's products are generally sold to steel service centers, steel fabricators, or directly to original equipment manufacturers ("OEMs") for use in a variety of industries, including non-residential, infrastructure, commercial, industrial and residential construction, metal building, manufacturing, automotive, mining, cellular and electrical transmission and equipment manufacturing. Gerdau Ameristeel's majority shareholder is the Gerdau Group, a 100+ year old steel company, the leading company in the production of long steel in the Americas and one of the major specialty long steel suppliers in the world. Gerdau Ameristeel's common shares are traded on the New York Stock Exchange and the Toronto Stock Exchange under the ticker symbol GNA. Investor Relations Contact Barbara Smith Vice President and Chief Financial Officer
